          Case 3:21-cv-01191-BGS Document 6 Filed 07/29/21 PageID.16 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   Kawther Hassan YOUNES,                                Case No.: 21-cv-01191-BGS
12                                        Plaintiff,
                                                           ORDER GRANTING MOTION FOR
13   v.                                                    LEAVE TO PROCEED IN FORMA
                                                           PAUPERIS
14   Andrew SAUL,
15                                      Defendant.         [ECF No. 2]
16
17
18
             On June 29, 2021, Plaintiff Kawther Hassan Younes filed a complaint against the
19
     Commissioner of Social Security, Andrew Saul, seeking judicial review of the
20
     Commissioner’s final decision denying Plaintiff’s application for Social Security
21
     Disability Insurance and/or Supplemental Security Income. (ECF No. 1.) The parties have
22
     consented to the disposition of the case by Magistrate Judge Bernard G. Skomal pursuant
23
     to 28 U.S.C. § 636(c). (ECF No. 5.) Presently before the Court is Plaintiff’s Motion for
24
     Leave to Proceed In Forma Pauperis (“IFP Motion”). (ECF No. 2.)
25
             All parties instituting any civil action, suit, or proceeding in a district court of the
26
     United States, except an application for a writ of habeas corpus, must pay a filing fee. 28
27
     U.S.C. § 1915(a); see 28 U.S.C. § 1914(a) (requiring a party instituting a civil action to
28

                                                       1
                                                                                       21-cv-01191-BGS
        Case 3:21-cv-01191-BGS Document 6 Filed 07/29/21 PageID.17 Page 2 of 3



 1   pay a filing fee of $350 as well as a $50 administrative fee). An action may proceed despite
 2   a plaintiff’s failure to prepay the entire fee only if plaintiff is granted leave to proceed IFP
 3   pursuant to 28 U.S.C. § 1915(a), which states:
 4         [A]ny court of the United States may authorize the commencement,
           prosecution or defense of any suit, action or proceeding . . . without
 5
           prepayment of fees or security therefor, by a person who submits an affidavit
 6         that includes a statement of all assets such [person] possesses that the person
           is unable to pay such fees or give security therefor.
 7
 8         28 U.S.C. § 1915(a)(1). The determination of indigency falls within the district
 9   court’s discretion. California Men’s Colony v. Rowland, 939 F.2d 854, 858 (9th Cir. 1991),
10   reversed on other grounds by, 506 U.S. 194 (1993) (“Section 1915 typically requires the
11   reviewing court to exercise its sound discretion in determining whether the affiant has
12   satisfied the statute’s requirement of indigency.”).
13         A party need not “be absolutely destitute” to proceed IFP. Adkins v. E.I. DuPont de
14   Nemours & Co., 335 U.S. 331, 339 (1948). “Nonetheless, a plaintiff seeking IFP status
15   must allege poverty ‘with some particularity, definiteness, and certainty.’” Escobedo v.
16   Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015) (citing United States v. McQuade, 647
17   f.3D 938, 940 (9th Cir. 1981). “An affidavit in support of an IFP application is sufficient
18   where it alleges that the affiant cannot pay the court costs and still afford the necessitates
19   of life.” Id. “But, the same even-handed care must be employed to assure that federal
20   funds are not squandered to underwrite, at public expense, either frivolous claims or the
21   remonstrances of a suitor who is financially able, in whole or in part, to pull his own oar.”
22   Temple v. Ellerthorp, 586 F. Supp. 848, 850 (D. R.I.)
23         Based on the information provided in the application (ECF No. 2), the Court finds
24   that Plaintiff is unable to pay the required filing fee. See, e.g., Jefferson, 277 F.2d at 725
25   (“One need not be absolutely destitute to obtain [the] benefits of the in forma pauperis
26   statute.”); Escobedo v. Applebees, 787 F.3d 1226, 1235 (9th Cir. 2015) (noting “there is no
27   formula set forth by statute, regulation, or case law to determine when someone is poor
28   enough to earn IFP status,” but, “[w]hatever the standard, $350 is a lot of money to many

                                                    2
                                                                                      21-cv-01191-BGS
       Case 3:21-cv-01191-BGS Document 6 Filed 07/29/21 PageID.18 Page 3 of 3



 1   millions of Americans”). Accordingly, the Court GRANTS Plaintiff’s Motion to Proceed
 2   IFP (ECF No. 2) and ORDERS as follows:
 3         1.     The United States Marshal shall serve a copy of the Complaint filed on June
 4   29, 2021 and an accompanying summons upon Defendant as directed by Plaintiff on U.S.
 5   Marshal Form 285. All costs of service shall be advanced by the United States.
 6         2.     Plaintiff shall serve upon Defendant, or, if appearance has been entered by
 7   counsel, upon Defendant’s counsel, a copy of every further pleading or document
 8   submitted for consideration of the Court. Plaintiff shall include with the original paper to
 9   be filed with the Clerk of Court a certificate stating the manner in which a true and correct
10   copy of any document was served on Defendant or Defendant’s counsel and the date of
11   service.
12         IT IS SO ORDERED.
13   Dated: July 29, 2021
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                    21-cv-01191-BGS
